Citation Nr: 0636834	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial disability rating in excess of 40 
percent for peripheral neuropathy of the right lower 
extremity.

Entitlement to an initial disability rating in excess of 40 
percent for peripheral neuropathy of the left lower 
extremity.

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2002 and November 2002 
rating decisions of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in June 
2005, at which time the Board remanded the case as the 
veteran had not yet been provided his requested video 
conference hearing.  In August 2005 the veteran's 
representative asked that the videoconference hearing request 
be cancelled.  Therefore, the case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The neuropathy in the veteran's lower extremities is 
limited to his feet; he does not have more than moderately 
severe incomplete paralysis of the sciatic nerve in either 
lower extremity.

2.  The veteran's hypertension was not caused or permanently 
worsened by his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7,4.14, 4.71a, Diagnostic Codes 8520-8525 (2006).  

2.  The criteria for a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7,4.14, 4.71a, Diagnostic Codes 8520-8525 (2006)..  

3.  Hypertension is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in February 2005, subsequent to its initial 
adjudication of the claims, to include notice that he should 
submit all pertinent evidence in his possession.  

Although the appellant has not been provided notice with 
respect to the effective-date element of any of his claims or 
the disability-element of his service connection claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the veteran's hypertension and that higher 
initial ratings are not warranted for his peripheral 
neuropathy.   Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claims was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in December 2004.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Initial Ratings for Peripheral Neuropathy

Factual Background

The veteran was granted service connection and assigned 20 
percent disability ratings for peripheral neuropathy of the 
right and left lower extremities due to diabetes mellitus, 
effective December 18, 2000, in an August 2002 rating 
decision.  In a January 2004 rating decision, the originating 
agency granted increased ratings of 40 percent for these 
disabilities, also effective December 18, 2000.  

The veteran was provided a VA examination in June 2002 to 
determine the physical complications resulting from his 
service-connected diabetes.  The examiner noted that the 
veteran had numbness in his feet and legs.  He had numbness 
to light touch and painful stimuli in his feet and legs in a 
stocking area bilaterally.

Outpatient treatment records from the Charlotte VA Medical 
Center (VAMC) show that in November 2001 sensation was intact 
in the veteran's thighs and lower extremities to fine and 
sharp touch.  Patellar reflexes were equal and brisk 
bilaterally.  Although the veteran complained of tingling, 
tenderness, and pain in his calf, his gait was observed to be 
smooth with no deficit.  In September 2002 the veteran stated 
that he experienced pain, tingling, and burning in his legs 
along with a decreased sensation in the bottom of his feet.  
His upper and lower extremities had equal strength and there 
was no focal ataxia.  The veteran's gait was stiff and slow.

In November 2002 a VA Nurse Practitioner, J.G., submitted a 
letter to VA stating that the veteran's peripheral neuropathy 
caused severe pain and marked functional impairment with 
pain, tingling, and loss of feeling.  Treatment records from 
the Salisbury VAMC show that the veteran was noted to have 
severe peripheral neuropathy in March 2003, but no objective 
findings were reported at that time.  An additional letter 
from J.G. received in April 2003 notes that the veteran had 
difficulty ambulating due to the severe peripheral neuropathy 
in his feet. 
A June 2003 VA outpatient records shows that the veteran's 
peripheral neuropathy was also described as severe.  Motor 
strength in the lower extremities was normal, and his gait 
was smooth.  Later in June 2003, left foot drop, decreased 
deep tendon reflexes at the ankles, weak balance, weak 
muscles to the left leg and stiff joints were found on 
physical examination.  Left foot drop, peripheral neuropathy 
and peroneal neuropathy were diagnosed.  

In August 2003 the veteran was provided another VA 
examination to determine the severity of his peripheral 
neuropathy of the lower extremities.  He again complained of 
burning and numbness in his feet and stated that the pain had 
increased in severity.  He also stated that for the past 
several months he had been dragging his left foot.  Upon 
physical examination, the examiner noted positive 1.5 knee 
jerks bilaterally, but was not able to elicit any ankle 
jerks.  There was also decreased perception of light touch, 
particularly on the plantar surfaces of both feet in a patchy 
way.  The examiner noted that the veteran appeared to drag 
his entire left leg, but did not have foot drop.  The 
diagnosis was peripheral neuropathy of the lower extremities 
with a history of left foot drop.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

Complete paralysis of the external popliteal nerve warrants a 
40 percent evaluation; with complete paralysis of this nerve, 
there is foot drop with slight droop of the first phalanges 
of all toes; the foot cannot be dorsiflexed; extension of the 
proximal phalanges of the toes is lost; abduction of the foot 
is lost; adduction is weakened; and anesthesia covers the 
entire dorsum of the foot and toes.  Incomplete paralysis of 
this nerve warrants a 30 percent evaluation if it is severe, 
a 20 percent evaluation if it is moderate, or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8521 (2006).

Loss of use of a foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Analysis

The originating agency has rated the veteran's peripheral 
neuropathy under Diagnostic Code 8520, which provides the 
criteria for rating impairment of the sciatic nerve.  The 
record reflects that the veteran's complaints involve his 
feet.  In addition, the objective medical findings almost 
uniformly indicate that the functional impairment from the 
peripheral neuropathy is limited to the veteran's feet.  None 
of the medical evidence indicates that the veteran has 
diabetic neuropathy of the sciatic nerve.  Therefore, in the 
Board's opinion, Diagnostic Code 8520 is not the appropriate 
Diagnostic Code for evaluating the disability.  In any event, 
with respect to each lower extremity, it is clear that the 
veteran retains the ability to actively move muscles below 
the knee and that the peripheral neuropathy has not affected 
function of the knee.  Moreover, none of the medical evidence 
shows that marked muscular atrophy has been found.  
Therefore, the Board has concluded more than moderately 
severe incomplete paralysis of the right or left sciatic 
nerve is not present, so a higher rating for either lower 
extremity is not warranted under Diagnostic Code 8520.

The Board has considered whether there is any other schedular 
basis for granting either claim but has found none.  In 
particular, the Board notes that Diagnostic Code 8521, which 
specifically contemplates foot drop and appears to be a more 
appropriate Diagnostic Code for rating the disabilities, 
provides a maximum rating of 40 percent.  In addition, loss 
of use of a foot is considered 40 percent disabling under 
Diagnostic Code 5284 and none of the other potentially 
applicable Diagnostic Codes authorizes more than a 40 percent 
rating.   

The Board has also considered the benefit-of-the-doubt 
doctrine but has determined that it is not applicable to 
either of these claims because the preponderance of the 
evidence is against the claims.

Secondary Service Connection for Hypertension

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

There is no medical evidence of hypertension in service or 
until years thereafter.  It is contended that service 
connection is warranted for this disability because it is 
secondary to the veteran's service-connected hypertension.  
With respect to this contention, the Board notes that a 
November 2002 letter from a VA nurse practitioner essentially 
indicates that the veteran has difficulty maintaining a 
consistent exercise program due to peripheral neuropathy and 
that the lack of exercise contributes to the difficulty in 
managing his diabetes and hypertension.  He did not indicate 
that there was a causal relationship between the diabetes and 
hypertension nor did he quantify or otherwise specify the 
impact of the lack of exercise on the veteran's hypertension.  
Therefore, the Board has not found this letter to be 
sufficient to establish that the veteran's hypertension was 
caused or permanently worsened by his hypertension.  This VA 
nurse practitioner also provided an April 2004 letter 
indicating that the veteran's diabetes pre-dated his 
hypertension by seven years, but this letter does not contain 
an opinion stating that the hypertension was caused or 
worsened by the diabetes.  

Moreover, the VA physicians who examined the veteran at his 
October 2002 and August 2003 VA examinations opined that the 
veteran's hypertension is not etiologically related to his 
diabetes.  The examiner at the August 2003 examination 
specifically noted that diabetes does not cause hypertension.  
While diabetic kidney disease can cause hypertension, the 
examiner concluded that the veteran's mild proteinuria and 
normal renal function tests indicated that his hypertension 
was not caused by his diabetes.  

While the Board has also considered the veteran's statements 
in support of the claim, as a lay person, he is not competent 
to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


